DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson, US PGPub 2017/0089449 in view of Poster, US Patent 10,697,586.

    PNG
    media_image1.png
    319
    583
    media_image1.png
    Greyscale

Regarding claim 14, Olson discloses a method of lubrication during aircraft (101) flight, comprising: rotating a housing (see hatched region in fig 7) around a rotational axis (402), the housing defining a reservoir (320) between a top wall (320), a bottom wall (right side in fig 7), an outer sidewall (340), and an innermost side (adjacent centerline 410) generally parallel to the rotational axis (402) and located between the rotational axis (402) and the outer sidewall (240), and an outlet (311), located at or adjacent the outer sidewall (340), in communication with a gearbox component (115); and supplying, during normal operation, lubrication fluid (lubricant) from a lubrication supply line (500) to the reservoir (320) and from the reservoir (320) through the outlet (311) to the gearbox component (115).  Olson does not specify that lubricant is delivered a first jet directly to the gearbox component and through a second jet to the reservoir.

    PNG
    media_image2.png
    814
    435
    media_image2.png
    Greyscale

Poster teaches a similar lubrication system with rotating reservoir (see fig 1) wherein lubricant (108) is delivered (via 104) a first jet (106) directly to the gearbox component (114) and through a second jet (118) to the reservoir (116).  I would have been obvious to provide the dual flow path described by Poster to the system disclosed by Olsen in order to increase the lubricant flow rate to the gearbox components during normal operating conditions and improve system efficiency.
Regarding claims 15, 17 and 20, Olsen in view of Poster discloses the method of claims 14, 16, and 19 further comprising metering (via 800) the lubrication fluid (as described above) through the outlet (311) at a flow rate to achieve a determined run dry capability for a loss of lubrication event (determined by size of flow restricting device 800). 
Regarding claims 16 and 19, Olsen in view of Poster discloses the method of claims 14 and 15, wherein the innermost side (as described above) is fully open (see fig 7) between the top wall (330) and the bottom wall (as described above).
Regarding claim 18, Olsen in view of Poster discloses the method of claim 14, wherein the rotating the housing (as described above) comprises rotating a rotor shaft (137) of an aircraft (101) to maintain the aircraft (101) in flight, and the rotational axis (402) is coaxial with the rotor shaft (137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654